DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of CN201910015591.2 on 1/8/2019 is acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first cleaning module, second cleaning module, first magnetic member, second magnetic member, sweeping module and mopping module. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Regarding claim 21 (and similarly 27 and 33), Moon teaches a cleaning mode control method, applied to a cleaning robot comprising a robot body (See at least: Fig. 1), wherein the method comprises:
detecting whether a cleaning module is installed on the robot body;
on condition of detecting that a first cleaning module is installed on the robot body, controlling the cleaning robot to perform a first cleaning mode used in conjunction with the first cleaning module; and
on condition of not detecting the first cleaning module is installed on the robot body, and detecting a second cleaning module is installed on the robot body, controlling the cleaning robot to perform a second cleaning mode used in conjunction with the second cleaning module;
wherein, the first cleaning module and the second cleaning module are different parts for cleaning a ground, and the first cleaning mode and the second cleaning mode are different working modes for cleaning the ground (See at least: Fig. 4 mop module and Fig. 12 brush module; [0064] via “Accordingly, the user can selectively mount the mop module 120 or the brush module 150 on the module mounting portion 110a 

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive.
The Applicant contends that: 
“In new claim 21, when to perform the second cleaning module used in conjunction with the second cleaning module, two conditions are needed to be met, one is that the first cleaning module is not detected to be installed on the robot body, and the another is that the second cleaning module is detected to be installed on the robot body. That is, both the first cleaning module and the second cleaning module are detected, only when the first cleaning module is detected to be not installed on the robot body and the second cleaning module is detected to be installed on the robot body, the second cleaning mode is performed.

The Examiner … deems that Moon teaches the features of original claim 6. However, Moon discloses in paragraph [0116] of the specification that “[T]he controller may detect whether the mop module 120 is mounted on the module mounting portion 110a or the brush module 150 is mounted on the module mounting portion 110a, base on whether or not the magnetic force is detected using the hall sensor 142. In addition, the controller may activate a different cleaning mode depending on the detection or non-detection of the magnetic force using the hall sensor 142.” Thus, according to Moon, when the magnetic force is detected, one cleaning mode is activated, when the magnetic force is not detected, another cleaning mode is activated. Moon does not disclose the activation of a cleaning mode depending on two conditions and both the two conditions needs to be met. Specially, Moon does not disclose that the activation of the second cleaning mode used in conjunction with the second cleaning module.”

. 

Allowable Subject Matter
Claims 22-26, 28-32 and 34-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666